SUMMARY ORDER
Petitioner Lan Chen has abandoned her initial claim for asylum on the basis of political opinion and instead argues — for the first time — for asylum based on membership in a social group. Because Chen never argued to the IJ or the BIA that her forced marriage constituted persecution based on her membership in a social group, her claims for asylum and withholding of removal must be denied for failure to exhaust administrative remedies. See Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 407 (2d Cir.2005); United States v. Gonzalez-Roque, 301 F.3d 39, 47 (2d Cir.2002); see also Cervantes-Ascencio v. U.S. INS, 326 F.3d 83, 87 (2d Cir.2003) (requiring exhaustion on the “specific issue” of voluntary departure). Chen has also faded to demonstrate a probability that she would be tortured if she returns to China.
For the foregoing reasons, the petition for review is hereby DENIED.